Ragan, C.
The decree which is sought to be reviewed in this case was rendered in the court below on the 14th of January, 1891, and a transcript of the evidence and the proceedings of the court below was filed in this court August 21,1891. More than six months having elapsed between the date of *858the rendition of said decree and the filing in this court of the transcript of the proceedings and evidence, this case cannot be tried here as an appeal. It appears also, from looking into the record, that no motion for a new trial was filed in the court below. We are, therefore, precluded from examining the testimony to see if the decree is supported by the evidence. (Carlow v. Aultman, 28 Neb., 672.) The judgment of the district court is therefore in all things
Affirmed.
The other commissioners concur.